     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 1 of 42 Page ID #:1



 1   Jonathan Shub (CA Bar #237708)
 2   Kevin Laukaitis*
     KOHN, SWIFT & GRAF, P.C.
 3   1600 Market Street, Suite 2500
 4   Philadelphia, PA 19103
     Tel: 215-238-1700
 5   Email: jshub@kohnswift.com
 6          klaukaitis@kohnswift.com

 7   Attorneys for Plaintiffs and the Class
 8   [Additional Counsel Listed on Signature Page]
 9                    UNITED STATES DISTRICT COURT
10               FOR THE CENTRAL DISTRICT OF CALIFORNIA
11    CALLEY FAUSETT and LEIGH
12    GOOD, individually and on behalf of         Civil Action
      all others similarly situated,              No.:__________________
13

14                             Plaintiffs,        CLASS ACTION COMPLAINT
15          v.                                    JURY TRIAL DEMANDED
16
      KOI CBD, LLC, a California Limited
17    Liability Company,
18
                               Defendant.
19

20
                             CLASS ACTION COMPLAINT
21

22         Plaintiffs Calley Fausett and Leigh Good (collectively, “Plaintiffs”), through
23
     their undersigned attorneys, Barbat, Mansour & Suciu PLLC, Kohn, Swift & Graf,
24
     P.C. and Greg Coleman Law PC, brings this Class Action Complaint against
25

26   Defendant CV Sciences, Inc. (“Defendant”), individually and on behalf of all
27
                                              1
28
                               CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 2 of 42 Page ID #:2




 1
     others similarly situated, and complain and allege upon personal knowledge as to

 2   themselves and their own acts and experiences and, as to all other matters, upon
 3
     information and belief, including investigation conducted by their attorneys:
 4

 5                                NATURE OF THE ACTION

 6          1.     This is a civil class action brought individually by Plaintiffs on behalf
 7
     of consumers who purchased Defendant’s “CBD Healing Balm”, “CBD Vape Oil”,
 8

 9   “Full Spectrum CBD Tincture”, “KOI Lotion”, “KOI CBD Gummies”, “KOI CBD

10   Infused Shot”, “KOI Naturals CBD Spray for Pets”, and “KOI CBD soft chews”
11
     (the “Products” or “CBD Products”).1 All of the Products are promoted as
12

13   products containing cannabidiol (CBD), for personal use and not for resale.

14          2.     Defendant’s Products, however, are illegal to sell.
15
            3.     Defendant formulates, manufactures, advertises, and sells the CBD
16

17   Products throughout the United States, including in the State of California and
18   Arizona.
19
            4.     The CBD (cannabidiol) Product market is a multibillion-dollar business
20

21   enterprise that is lucrative for its market participants and is expected to further
22   expand into a $16 billion-dollar industry by 2025.2
23

24

25   1
      The Products contain numerous different flavors and dosages.
     2
26    https://www.forbes.com/sites/irisdorbian/2019/03/12/cbd-market-could-pull-in-16-bln-by-
     2025-says-study/#69e764bb3efd Last Visited November 30, 2019
27
                                                   2
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 3 of 42 Page ID #:3




 1
           5.     With knowledge of growing consumer demand for CBD Products,

 2   Defendant has intentionally marketed and sold illegal CBD products.
 3
           6.     Defendant’s multiple and prominent systematic mislabeling of the
 4

 5   Products form a pattern of unlawful and unfair business practices that harms the

 6   public.
 7
           7.     Accordingly, Plaintiffs and each of the Class members have suffered an
 8

 9   injury in fact caused by the false, fraudulent, unfair, deceptive, and misleading

10   practices as set forth herein, and seek compensatory damages and injunctive relief.
11
           8.     Plaintiffs bring this suit to halt the unlawful sales and marketing of the
12

13   CBD Products by Defendant and for damages she sustained as a result. Given the

14   massive quantities of the Products sold all over the country, this class action is the
15
     proper vehicle for addressing Defendant’s misconduct and for attaining needed relief
16

17   for those affected.
18         9.     Plaintiffs and each of the Class members accordingly suffered an injury
19
     in fact caused by the false, fraudulent, unfair, deceptive, and misleading practices set
20

21   forth herein, and seek compensatory damages, statutory damages, and declaratory
22   and injunctive relief.
23
                                JURISDICTION AND VENUE
24

25         10.    This Court has original jurisdiction over this controversy pursuant to 28
26   U.S.C. § 1332(d).        The amount in controversy in this class action exceeds
27
                                                3
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 4 of 42 Page ID #:4




 1
     $5,000,000, exclusive of interest and costs, and there are numerous Class members

 2   who are citizens of states other than Defendant’s state of citizenship.
 3
            11.    This Court has personal jurisdiction over Defendant in this matter. The
 4

 5   acts and omissions giving rise to this action occurred in the state of California.

 6   Defendant has been afforded due process because it has, at all times relevant to this
 7
     matter, individually or through its agents, subsidiaries, officers and/or
 8

 9   representatives, operated, conducted, engaged in and carried on a business venture

10   in this state and/or maintained an office or agency in this state, and/or marketed,
11
     advertised, distributed and/or sold products, committed a statutory violation within
12

13   this state related to the allegations made herein, and caused injuries to Plaintiff and

14   putative Class Members, which arose out of the acts and omissions that occurred in
15
     the state of California, during the relevant time period, at which time Defendant was
16

17   engaged in business activities in the state of California.
18          12.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) and
19
     (c) because a substantial part of the events or omissions giving rise to Plaintiff’s
20

21   claims occurred in this District and because Defendant transacts business and/or has
22   agents within this District and has intentionally availed itself of the laws and markets
23
     within this district.
24

25

26
27
                                                4
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 5 of 42 Page ID #:5




 1
                                         PARTIES

 2         13.   Plaintiff Calley Fausett is a citizen of Arizona who resides in Phoenix,
 3
     Arizona. In or around June 2019, Plaintiff Fausett purchased Defendant’s 1000mg
 4

 5   CBD vape oil product from a retailer shop in Scottsdale, Arizona. Plaintiff Fausett

 6   has purchased approximately $1,000 worth of Defendant’s various CBD products in
 7
     the past year. If Plaintiff Fausett knew the Products were not legally sold in the
 8

 9   United States, Plaintiff Good would have not purchased them.

10         14.   Plaintiff Leigh Good is a citizen of California who resides in
11
     Coarsegold, California. In July 2019, Plaintiff Good purchased two bottles of
12

13   Defendant’s CBD vape oil product from Twisted Pipes Smoke Shop for a total of

14   $145.45, including tax. If Plaintiff Good knew the Products were not legally sold in
15
     the United States, Plaintiff Good would have not purchased them.
16

17         15.   Defendant Koi Cbd, LLC is a California limited liability company with
18   its principal place of business and registered agent located at 14631 Best Avenue,
19
     Norwalk, CA 90650. Furthermore, Defendant’s individual members all reside in
20

21   Norwalk, CA. See Secretary of State Statement of Information at 2, filed by
22   Defendant on June 20, 2019, attached hereto as Exhibit A.
23

24

25

26
27
                                              5
28
                                CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 6 of 42 Page ID #:6




 1
                                 FACTUAL ALLEGATIONS

 2          16.    At all relevant times, Defendant has marketed its Products in a
 3
     consistent and uniform manner. Defendant sells the Products in all 50 states on its
 4

 5   website and through various distributors and sales channels.

 6                         DEFENDANT’S ILLEGAL PRODUCTS
 7
            17.    On November 22, 2019, the United States Food & Drug Administration
 8

 9   sent Defendant a Warning Letter discussing numerous violations of the Products,

10   including but not limited to; Unapproved New Drugs, Misbranded Drugs,
11
     Adulterated Human Foods, Unapproved New Animal Drugs, and Adultered Animal
12

13   Foods. All of these violations of the Food, Drug and Cosmetic Act make the Products

14   illegal to sell. All of the allegations listed below regarding the regulatory violations
15
     are explained more explicitly in the FDA Warning Letter attached hereto as Exhibit
16

17   B.
18   Dietary Supplement Labeling
19
            18.    The FDA has stated that CBD may not be labeled as a dietary
20

21   ingredient or legally be contained within a dietary supplement3:
22

23

24

25   3
      See https://www.fda.gov/consumers/consumer-updates/what-you-need-know-and-what-were-
26   working-find-out-about-products-containing-cannabis-or-cannabis Last Visited November 27,
     2019.
27
                                                  6
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 7 of 42 Page ID #:7




 1

 2

 3

 4

 5

 6

 7          19.    Defendant’s KOI CBD Infused Shot Product cannot be a dietary

 8   supplement because it does not meet the definition of a dietary supplement under
 9
     section 201(ff) of the FD&C Act, 21 U.S.C. 321(ff). The FDA has concluded,
10

11   based on available evidence, that CBD products are excluded from the dietary

12   supplement definition under sections 201(ff)(3)(B)(i) and (ii) of the FD&C Act, 21
13
     U.S.C. 321(ff)(3)(B)(i) and (ii). Under those provisions, if an article (such as
14

15   CBD) is an active ingredient in a drug product that has been approved under
16   section 505 of the FD&C Act, 21 U.S.C. 355, or has been authorized for
17
     investigation as a new drug for which substantial clinical investigations have been
18
19   instituted and for which the existence of such investigations has been made public,
20   then products containing that substance are outside the definition of a dietary
21
     supplement.4 There is an exception if the substance was “marketed as” a dietary
22

23
     4
       CBD is the active ingredient in the approved drug product Epidiolex. Furthermore, the
24   existence of substantial clinical investigations regarding CBD has been made public. For
25   example, two such substantial clinical investigations include GW Pharmaceuticals’
     investigations regarding Sativex and Epidiolex. (See Sativex Commences US Phase II/III
26   Clinical Trial in Cancer PainExternal Link Disclaimer and GW Pharmaceuticals Receives
     Investigational New Drug (IND) from FDA for Phase 2/3 Clinical Trial of Epidiolex in the
27
                                                   7
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 8 of 42 Page ID #:8




 1
     supplement or as a conventional food before the new drug investigations were

 2   authorized; however, based on the evidence available to the FDA, the FDA has
 3
     concluded that this is not the case for CBD. The FDA is not aware of any evidence
 4

 5   that would call into question its current conclusion that CBD products are excluded

 6   from the dietary supplement definition under sections 201(ff)(3)(B)(i) and (ii) of
 7
     the FD&C Act. See Exhibit B.
 8

 9   Unapproved New Drugs

10          20.     Defendant’s “CBD Healing Balm”, “CBD Vape Oil”, “Full Spectrum
11
     CBD Tincture”, “KOI Lotion”, “KOI CBD Gummies”, and “KOI CBD Infused
12

13   Shot” products are drugs under section 201(g)(1) of the FD&C Act, 21 U.S.C.

14   321(g)(1), because they are intended for use in the diagnosis, cure, mitigation,
15
     treatment, or prevention of disease and/or intended to affect the structure or any
16

17   function of the body.
18          21.     The FDA cites numerous representations on Defendant’s website
19
     https://koicbd.com to support the agency’s position:
20

21

22

23
     Treatment of Dravet SyndromeExternal Link Disclaimer). FDA considers a substance to be
24
     “authorized for investigation as a new drug” if it is the subject of an Investigational New Drug
25   application (IND) that has gone into effect. Under 21 CFR 312.2, unless a clinical investigation
     meets the limited criteria in that regulation, an IND is required for all clinical investigations of
26   products that are subject to section 505 of the FD&C Act.
27
                                                       8
28
                                     CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 9 of 42 Page ID #:9




 1
     On your webpage titled “8 Proven Benefits of CBD”:

 2      •   “CBD RELIEVES PAIN AND INFLAMMATION”
        •   “studies show that CBD prevents human experimental psychosis and is
 3
            effective in open case reports and clinical trials in patients with
 4          schizophrenia, with a remarkable safety profile.”
        •   “Not only does the research show that CBD benefits including being
 5
            effective in fighting breast cancer cells, data also suggest that it can be used
 6          to inhibit the invasion of lung and colon cancer, plus it possesses anti-tumor
            properties in gliomas and has been used to treat leukemia.”
 7
        •   “CBD LOWERS INCIDENCE OF DIABETES”
 8
     On your webpage titled “IS CBD RIGHT FOR YOU?”:
 9

10      •   “several pre-clinical reports showing anti-tumor effects of CBD…have
            found reduced [cancer] [sic] cell viability, increased cancer cell death,
11          decreased tumor growth, and inhibition of metastasis.”
12
     On your webpage titled “CBD AND OPIOID ADDICTION”:
13

14
        •   “CBD FOR OPIOID ADDICTION”
        •   “A potential new treatment for opioid addiction has been found in a new
15          review of previous research of cannabidiol (CBD).”
16
     On your webpage titled “10 LITTLE KNOWN USES FOR CBD”:
17
        •   “PTSD”
18      •   “Fibromyalgia”
19      •   “Schizophrenia”
        •   “Diabetes”
20
        •   “MS”
21      •   “Crohn’s Disease”
        •   “Opioid Addiction”
22
        •   “The advantage of cannabidiol as a potential treatment for opioid addiction
23          is that it doesn’t give users a high and thus doesn’t involve a risk of misuse.”
24      See Exhibit B.
25

26
27
                                                9
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 10 of 42 Page ID #:10




 1
            22.    Defendant’s “CBD Healing Balm”, “CBD Vape Oil”, “Full Spectrum

 2    CBD Tincture”, “KOI Lotion”, “KOI CBD Gummies”, and “KOI CBD Infused
 3
      Shot” Products are not generally recognized as safe and effective for their above
 4

 5    referenced uses and, therefore, these products are “new drugs” under section

 6    201(p) of the FD&C Act, 21 U.S.C. 321(p). New drugs may not be legally
 7
      introduced or delivered for introduction into interstate commerce without prior
 8

 9    approval from the FDA, as described in sections 301(d) and 505(a) of the FD&C

10    Act, 21 U.S.C. 331(d) and 355(a). See Exhibit B.
11
      Misbranded Drugs
12

13          23.    Defendant’s “CBD Healing Balm”, “CBD Vape Oil”, “Full Spectrum

14    CBD Tincture”, “KOI Lotion”, “KOI CBD Gummies”, and “KOI CBD Infused
15
      Shot” products are also misbranded within the meaning of section 502(f)(1) of the
16

17    FD&C Act, 21 U.S.C. 352(f)(1), in that their labeling fails to bear adequate
18    directions for use. “Adequate directions for use” means directions under which a
19
      layperson can use a drug safely and for the purposes for which it is intended. See
20

21    21 CFR 201.5. The aforementioned products are offered for conditions that are not
22    amenable to self-diagnosis and treatment by individuals who are not medical
23
      practitioners; therefore, adequate directions for use cannot be written so that a
24

25    layperson can use these drugs safely for their intended purposes. FDA approved
26    prescription drugs that bear their FDA-approved labeling are exempt from the
27
                                                10
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 11 of 42 Page ID #:11




 1
      requirements that they bear adequate directions for use by a layperson. However,

 2    Defendant’s Products are not exempt from the requirement that their labeling bear
 3
      adequate directions for use, under 21 CFR 201.100(c)(2) and 201.115, because no
 4

 5    FDA approved applications are in effect for them. The introduction or delivery for

 6    introduction into interstate commerce of these misbranded drugs violates section
 7
      301(a) of the FD&C Act, 21 U.S.C. 331(a). See Exhibit B.
 8

 9    310(ll) and Adulterated Human Foods

10

11
            24.    Defendant’s “KOI CBD Gummies” products appear to be promoted as

12    conventional human food. For example, the labeling describes the products,
13
      variously, as “delicious, edible CBD snacks”.
14

15
            25.    It is a prohibited act under section 301(ll) of the FD&C Act, 21 U.S.C.

16    331(ll), to introduce or deliver for introduction into interstate commerce any food
17
      to which has been added a drug approved under section 505 of the FD&C Act or
18
19    for which substantial clinical investigations have been instituted and for which the

20    existence of such investigations has been made public. The FDA has concluded
21
      that the prohibition in section 301(ll) applies to CBD. There is an exception if the
22

23    substance was marketed in food before the drug was approved or before the

24    substantial clinical investigations involving the drug had been instituted. However,
25
      based on available evidence, the FDA has concluded that this is not the case for
26
27
                                               11
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 12 of 42 Page ID #:12




 1
      CBD. The FDA is not aware of any evidence that would call into question its

 2    current conclusion that section 301(ll) of the FD&C Act, 21 U.S.C. 331(ll),
 3
      prohibits the introduction into interstate commerce of any food to which CBD has
 4

 5    been added.

 6          26.     As defined in section 201(s) of the FD&C Act (21 U.S.C. 321(s)), the
 7
      term "food additive" refers to any substance the intended use of which results in its
 8

 9    becoming a component of any food, unless the substance is generally recognized as

10    safe (GRAS) among qualified experts under the conditions of its intended use, or
11
      unless the substance meets a listed exception.
12

13          27.     Food additives require premarket approval based on data

14    demonstrating safety. Any food additive that has not been approved for its intended
15
      use in food is deemed to be unsafe under section 409(a) of the FD&C Act (21
16

17    U.S.C. 348(a)), and causes the food to be adulterated under section 402(a)(2)(C)(i)
18    of the FD&C Act, 21 U.S.C. 342(a)(2)(C)(i). Introduction of an adulterated food
19
      into interstate commerce is prohibited under section 301(a) of the FD&C Act, 21
20

21    U.S.C. 331(a).
22          28.     There is no food additive regulation which authorizes the use of CBD.
23
      The FDA is not aware of any information to indicate that CBD is the subject of a
24

25    prior sanction. See 21 CFR Part 181. Furthermore, the FDA is not aware of any
26    basis to conclude that CBD is GRAS for use in conventional foods. The FDA's
27
                                               12
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 13 of 42 Page ID #:13




 1
      regulations in 21 CFR 170.30(a)-(c) describe the criteria for eligibility for

 2    classification of a food ingredient as GRAS. The use of a food substance may be
 3
      GRAS based on either scientific procedures or, for a substance used in food before
 4

 5    1958, through experience based on common use in food. See 21 CFR 170.30).

 6          29.    There is no basis for general recognition of safety for CBD based
 7
      either on scientific procedures or common use in food prior to January 1, 1958.
 8

 9    Based on the FDA’s review of published, scientific literature, existing data and

10    information do not provide an adequate basis to conclude that the use of CBD in
11
      food meets the criteria for GRAS status. Many unanswered questions and data
12

13    gaps about CBD toxicity exist, and some of the available data raise serious

14    concerns about potential harm from CBD. The FDA’s review of publicly available
15
      data associated with the one FDA-approved CBD drug, as well as the FDA’s
16

17    review of published scientific literature, identified potential for liver injury from
18    CBD and potentially harmful interactions with certain drugs. In addition, studies in
19
      animals have shown that CBD can interfere with the development and function of
20

21    testes and sperm, decrease testosterone levels, and impair sexual behavior in males.
22    Therefore, based on the FDA’s review, the use of CBD in conventional food
23
      products does not satisfy the criteria for GRAS status under 21 CFR 170.30.
24

25          30.    The FDA is not aware of any other exception to the food additive
26    definition that would apply to CBD for use as an ingredient in a conventional food.
27
                                                 13
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 14 of 42 Page ID #:14




 1
      Therefore, CBD added to a conventional food is a food additive under section

 2    201(s) of the FD&C Act and is subject to the provisions of section 409 of the
 3
      FD&C Act. Under section 409, a food additive is deemed unsafe unless it is
 4

 5    approved by the FDA for its intended use prior to marketing. CBD is not approved

 6    for use in any conventional food. Food containing an unsafe food additive within
 7
      the meaning of section 409 is adulterated within the meaning of section
 8

 9    402(a)(2)(C)(i) of the FD&C Act. Introduction of an adulterated food into

10    interstate commerce is prohibited under section 301(a) of the FD&C Act, 21
11
      U.S.C. 331(a). See Exhibit B.
12

13
      Unapproved New Animal Drugs
14

15
            31.    The FDA determined that Defendant is marketing the unapproved
16
      new animal drugs “KOI Naturals CBD Spray for Pets”, and “KOI CBD soft
17

18    chews”. Based on their review of Defendant’s website, “KOI Naturals CBD Spray
19
      for Pets”, and “KOI CBD soft chews” products are drugs under section 201(g)(1)
20
      of the FD&C Act, 21 U.S.C. 321(g)(1), because they are intended for use in the
21

22    diagnosis, cure, mitigation, treatment, or prevention of disease in animals and/or
23
      intended to affect the structure or any function of the body of animals. Further, as
24

25
      discussed below, these products are unapproved new animal drugs and marketing

26
27
                                               14
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 15 of 42 Page ID #:15




 1
      them violates the FD&C Act. The Warning Letter cites numerous claims made on

 2    Defendant’s website supporting this position. See Exhibit B.
 3
      301(ll) and Adulterated Animal Foods
 4

 5
            32.    Defendant’s use of CBD in animal foods is a prohibited act under
 6
      section 301(ll) of the FD&C Act, 21 U.S.C. 331(ll), to introduce or deliver for
 7

 8    introduction into interstate commerce any animal food to which has been added a
 9
      drug approved under section 505 of the FD&C Act or for which substantial clinical
10

11
      investigations have been instituted and for which the existence of such

12    investigations has been made public. Based on available evidence, the FDA has
13
      concluded that the prohibition in section 301(ll) applies to CBD, as described
14

15
      above.

16          33.    As defined in section 201(s) of the FD&C Act (21 U.S.C. 321(s)), the
17
      term “food additive” refers to any substance the intended use of which results in its
18
19    becoming a component of any animal food, unless the substance is generally

20    recognized as safe (GRAS) among qualified experts under the conditions of its
21
      intended use, or unless the substance meets a listed exception.
22

23          34.    There is no animal food additive regulation that authorizes the use of

24    CBD. The FDA is not aware of any information to indicate that CBD is the subject
25
      of a prior sanction (i.e., a sanction or approval granted prior to the enactment of the
26
27
                                                15
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 16 of 42 Page ID #:16




 1
      Food Additives Amendment of 1958 under the FD&C Act, the Poultry Products

 2    Inspection Act, or the Meat Inspection Act). There is no basis to conclude that
 3
      CBD is GRAS for use in animal foods. The FDA’s regulations in 21 CFR
 4

 5    570.30(a)-(c) describe the criteria for eligibility for classification of an animal food

 6    ingredient as GRAS. The use of an animal food substance may be GRAS based on
 7
      either scientific procedures or, for a substance used in animal food before 1958,
 8

 9    through experience based on common use in animal food. See 21 CFR 570.30).

10    There is no basis for general recognition of safety for CBD based either on
11
      scientific procedures or common use in animal food prior to January 1, 1958.
12

13    Based on the FDA’s review of the publicly available literature, the data and

14    information necessary to support the safe use of CBD in animal foods are lacking.
15
      In fact, literature reports have raised safety concerns for animals consuming CBD,
16

17    including, but not limited to, male reproductive toxicity and liver toxicity.
18    Therefore, based on the FDA’s review, the use of CBD in animal products does not
19
      satisfy the criteria for GRAS status under 21 CFR 570.30.
20

21          35.    Under section 409, an animal food additive is deemed unsafe unless it
22    is approved by FDA for its intended use prior to marketing. CBD is not approved
23
      for use in any animal food. Animal food containing an unsafe food additive within
24

25    the meaning of section 409 is adulterated within the meaning of section
26    402(a)(2)(C)(i) of the FD&C Act. Introduction of an adulterated animal food into
27
                                                 16
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 17 of 42 Page ID #:17




 1
      interstate commerce is prohibited under section 301(a) of the FD&C Act, 21

 2    U.S.C. 331(a). See Exhibit B.
 3
            36.    Defendant’s conduct is also deceptive, unfair, and unlawful in that it
 4

 5    violates the prohibition against the sale of adulterated and misbranded products

 6    under California’s Sherman Laws, which adopt the federal labeling regulations as
 7
      the food labeling requirements of the state. Cal. Health & Safety Code § 110100.
 8

 9          37.    The introduction of adulterated and misbranded food into interstate

10    commerce is prohibited under the FDCA and the parallel state statute cited in this
11
      Class Action Complaint.
12

13          38.    Plaintiffs and Class Members would not have purchased the Products

14    or would have paid less for the Products if they were aware of the misleading
15
      labeling of the Products by Defendant.
16

17          39.    Defendant intended for Plaintiffs and the Class members to be deceived
18    or misled.
19
            40.    Defendant’s deceptive and misleading practices proximately caused
20

21    harm to the Plaintiffs and the Class.
22          41.    Plaintiffs and Class members would not have purchased the Products,
23
      or would have not paid as much for the Products, had they known the truth about the
24

25    mislabeled and falsely advertised Products.
26
27
                                               17
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 18 of 42 Page ID #:18




 1
                               CLASS ACTION ALLEGATIONS

 2           42.     Plaintiffs seek to represent a class defined as all persons in the United
 3
      States who purchased the Products during the class period (the “Class”). Excluded
 4

 5    from the Class are Defendant, and its affiliates, employees, officers and directors,

 6    persons or entities that purchased the Products for resale, and the Judge(s) assigned
 7
      to this case. Plaintiffs reserve the right to seek narrower multi-state subclasses as
 8

 9    appropriate.

10           43.     Plaintiff Good also seeks to represent a Subclass of all persons in
11
      California who purchased the Products during the class period (the “California
12

13    Subclass”). Excluded from the California Subclass are Defendant, its affiliates,

14    employees, officers and directors, persons or entities that purchased the Products for
15
      resale, and the Judge(s) assigned to this case.
16

17           44.     Plaintiff Fausett also seeks to represent a Subclass of all persons in
18    Arizona who purchased the Products during the class period (the “Arizona
19
      Subclass”). Excluded from the Arizona Subclass are Defendant, its affiliates,
20

21    employees, officers and directors, persons or entities that purchased the Products for
22    resale, and the Judge(s) assigned to this case.
23
             45.     Plaintiffs further reserve the right to redefine the Class(es), and/or
24

25    requests for relief.
26
27
                                                 18
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 19 of 42 Page ID #:19




 1
            46.      Certification of Plaintiffs’ claims for class-wide treatment is

 2    appropriate because Plaintiffs can prove the elements of their claims on a class-wide
 3
      basis using the same evidence as would be used to prove those elements in individual
 4

 5    actions alleging the same claims.

 6          47.      The members of the proposed Class(es) are so numerous that joinder of
 7
      all members is impracticable.
 8

 9          48.      The exact number of Class members is unknown. Due to the nature of

10    the trade and commerce involved, as well as the number of online and direct
11
      complaints, Plaintiffs believe the Class consists of thousands of consumers.
12

13          49.      Common questions of law and fact affect the right of each Class

14    member, and a common relief by way of damages is sought for Plaintiffs and Class
15
      members.
16

17          50.      Common questions of law and fact that affect Class members include,
18    but are not limited to:
19
                  a. Whether the Products, when used by consumers in a normal and
20                   customary manner and/or in accordance with Defendant’s suggested
21                   use, works as advertised, marketed, and conveyed to consumers;
22                b. Whether, in the course of business, Defendant represented that the
23                   Products have characteristics, uses, benefits, or qualities that they do
                     not have when used by consumers in a normal and customary manner
24                   and/or in accordance with Defendant’s suggested use;
25
                  c. Whether the claims Defendant made and is making regarding the
26                   Products are unfair or deceptive; specifically, whether the Products
27
                                                 19
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 20 of 42 Page ID #:20




 1
                  were illegally labeled as dietary supplements with illegal delivery
                  instructions;
 2

 3             d. Whether Defendant knew at the time the consumer transactions took
                  place that consumers would not receive the promised benefits of the
 4                Products that Defendant was claiming they would receive;
 5
               e. Whether Defendant knowingly made misleading statements in
 6                connection with consumer transactions that reasonable consumers were
 7                likely to rely upon to their detriment;

 8             f. Whether Defendant knew or should have known that the
 9                representations and advertisements regarding the Products were
                  unsubstantiated, false, and misleading;
10

11             g. Whether Defendant has breached express and implied warranties in the
                  sale and marketing of the Products;
12

13             h. Whether Defendant’s conduct violates public policy;

14             i. Whether Defendant’s acts and omissions violate California law;
15
               j. Whether Defendant’s act and omissions violate the Arizona consumer
16                protection law;
17
               k. Whether Defendant has been unjustly enriched by the sale of the
18                Products to the Plaintiffs and the Class Members;
19
               l. Whether Plaintiffs and the Class Members did not receive the benefit
20                of their bargain when purchasing the Products;
21
               m. Whether the Plaintiffs and the Class Members suffered monetary
22                damages, and, if so, what is the measure of those damages;
23
               n. Whether Plaintiffs and the Class Members are entitled to an injunction,
24                damages, restitution, equitable relief, and other relief deemed
25                appropriate, and, if so, the amount and nature of such relief.
26
27
                                              20
28
                                CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 21 of 42 Page ID #:21




 1
             51.      Defendant engaged in a common course of conduct giving rise to the

 2    legal rights sought to be enforced by Plaintiffs, on behalf of themselves and the other
 3
      Class members. Similar or identical statutory and common law violations, business
 4

 5    practices, and injuries are involved. Individual questions, if any, are pale by

 6    comparison, in both quality and quantity, to the numerous common questions that
 7
      dominate this action.
 8

 9           52.      Additionally, the factual basis of Defendant’s conduct is common to all

10    Class members and represents a common thread of misconduct resulting in injury
11
      and damages to all members of the Class.
12

13           53.      The named Plaintiffs will fairly and adequately assert and protect the

14    interests of the Class. Specifically, they have hired attorneys who are experienced
15
      in prosecuting class action claims and will adequately represent the interests of the
16

17    Class; and they have no conflict of interests that will interfere with the maintenance
18    of this class action.
19
                   a. The common questions of law and fact set forth herein predominate
20                    over any questions affecting only individual Class members;
21
                   b. The Class is so numerous as to make joinder impracticable but not so
22                    numerous as to create manageability problems;
23
                   c. There are no unusual legal or factual issues which would create
24                    manageability problems, and depending on discovery, manageability
25                    will not be an issue as much information is solely in Defendant’s
                      possession;
26
27
                                                 21
28
                                    CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 22 of 42 Page ID #:22




 1
                  d. Prosecution of separate actions by individual members of the Class
                     would create a risk of inconsistent and varying adjudications against
 2                   Defendant when confronted with incompatible standards of conduct;
 3
                  e. Adjudications with respect to individual members of the Class could,
 4                   as a practical matter, be dispositive of any interest of other members
 5                   not parties to such adjudications, or substantially impair their ability to
                     protect their interests; and
 6

 7                f. The claims of the individual Class members are small in relation to the
                     expenses of litigation, making a Class action the only procedure in
 8                   which Class members can, as a practical matter, recover. However, the
 9                   claims of individual Class members are collectively large enough to
                     justify the expense and effort in maintaining a class action.
10

11                                    CAUSES OF ACTION

12                                         COUNT I
13                           California’s Unfair Competition Law
                        Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”)
14                           (On Behalf of the California Subclass)
15
            54.      Plaintiffs re-allege and incorporate by reference the allegations
16

17    contained in Paragraphs 1 through 53, as though set forth fully herein.
18          55.      Plaintiff Good brings this claim individually and on behalf of the
19
      members of the proposed California Subclass against Defendant.
20

21          56.      The UCL prohibits any “unlawful, unfair or fraudulent business act or
22    practice.” Cal. Bus. & Prof. Code § 17200.
23
            57.      The acts, omissions, misrepresentations, practices, and non-disclosures
24

25    of Defendant as alleged herein constitute business acts and practices.
26
27
                                                  22
28
                                    CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 23 of 42 Page ID #:23




 1
            58.    Unlawful: The acts alleged herein are “unlawful” under the UCL in

 2    that they violate at least the following laws:
 3
            a.     The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et seq.;
 4

 5          b.     The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.;

 6          c.     The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et seq.;
 7          and

 8          d.    The California Sherman Food, Drug, and Cosmetic Law, Cal. Health &
 9    Safety Code §§ 110100 et seq.

10          59.    Unfair: Defendant’s conduct with respect to the labeling, advertising,
11
      and sale of the Products was “unfair” because Defendant’s conduct was immoral,
12

13    unethical, unscrupulous, or substantially injurious to consumers and the utility of

14    their conduct, if any, does not outweigh the gravity of the harm to their victims.
15
            60.    Defendant’s conduct with respect to the labeling, advertising, and sale
16

17    of the Products was and is also unfair because it violates public policy as declared
18    by specific constitutional, statutory or regulatory provisions, including but not
19
      limited to the applicable sections of: the Consumers Legal Remedies Act, the False
20

21    Advertising Law, the Federal Food, Drug, and Cosmetic Act, and the California
22    Sherman Food, Drug, and Cosmetic Law.
23
            61.    Defendant’s conduct with respect to the labeling, advertising, and sale
24

25    of the Products was and is unfair because the consumer injury was substantial, not
26
27
                                                23
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 24 of 42 Page ID #:24




 1
      outweighed by benefits to consumers or competition, and not one consumer

 2    themselves could reasonably have avoided.
 3
              62.   Fraudulent: A statement or practice is “fraudulent” under the UCL if it
 4

 5    is likely to mislead or deceive the public, applying an objective reasonable consumer

 6    test.
 7
              63.   As set forth herein, Defendant’s claims relating the ingredients stated
 8

 9    on the Products’ labeling and moreover that the Products were labeled as illegal

10    dietary supplements with illegal delivery instruction is likely to mislead reasonable
11
      consumers to believe the product is legal to purchase.
12

13            64.   Defendant profited from its sale of the falsely, deceptively, and

14    unlawfully advertised and packaged Products to unwary consumers.
15
              65.   Plaintiff and California Subclass Members are likely to continue to be
16

17    damaged by Defendant’s deceptive trade practices, because Defendant continues to
18    disseminate misleading information on the Products’ packaging. Thus, injunctive
19
      relief enjoining Defendant’s deceptive practices is proper.
20

21            66.   Defendant’s conduct caused and continues to cause substantial injury
22    to Plaintiff and the other California Subclass Members. Plaintiff has suffered injury
23
      in fact as a result of Defendant’s unlawful conduct.
24

25            67.   In accordance with Bus. & Prof. Code § 17203, Plaintiff seeks an order
26    enjoining Defendant from continuing to conduct business through unlawful, unfair,
27
                                                24
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 25 of 42 Page ID #:25




 1
      and/or fraudulent acts and practices, and to commence a corrective advertising

 2    campaign.
 3
             68.    Plaintiff and the California Subclass also seek an order for and
 4

 5    restitution of all monies from the sale of the Products, which were unjustly acquired

 6    through acts of unlawful competition.
 7
                                          COUNT II
 8                            California’s False Advertising Law
 9                          Cal. Bus. & Prof. Code § 17500 (“FAL”)
                             (On Behalf of the California Subclass)
10

11           69.    Plaintiffs reallege and incorporate by reference paragraphs 1 through

12    53 as if fully set forth herein.
13
             70.    Plaintiff Good brings this claim individually and on behalf of the
14

15    members of the proposed California Subclass against Defendant.

16           71.    The FAL provides that “[i]t is unlawful for any person, firm,
17
      corporation or association, or any employee thereof with intent directly or indirectly
18
19    to dispose of real or personal property or to perform services” to disseminate any
20    statement “which is untrue or misleading, and which is known, or which by the
21
      exercise of reasonable care should be known, to be untrue or misleading.” Cal. Bus.
22

23    & Prof. Code § 17500.
24

25

26
27
                                               25
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 26 of 42 Page ID #:26




 1
            72.      It is also unlawful under the FAL to disseminate statements concerning

 2    property or services that are “untrue or misleading, and which is known, or which
 3
      by the exercise of reasonable care should be known, to be untrue or misleading.” Id.
 4

 5          73.      As alleged herein, the advertisements, labeling, policies, acts, and

 6    practices of Defendant relating to the Products misled consumers acting reasonably
 7
      as to the ingredients and effectiveness of the Products.
 8

 9          74.      Plaintiff suffered injury in fact as a result of Defendant’s actions as set

10    forth herein because she purchased the Products in reliance on Defendant’s false and
11
      misleading labeling claims that the Products, among other things, that the Products
12

13    contained the ingredients stated on the Products’ labeling and moreover that the

14    Products were labeled as legal dietary supplements with legal delivery instruction as
15
      claimed on the Products’ labeling and Defendant’s website.
16

17          75.      Defendant’s business practices as alleged herein constitute deceptive,
18    untrue, and misleading advertising pursuant to the FAL because Defendant has
19
      advertised the Products in a manner that is untrue and misleading, which Defendant
20

21    knew or reasonably should have known, and omitted material information from its
22    advertising.
23
            76.      Defendant profited from its sale of the falsely and deceptively
24

25    advertised Products to unwary consumers.
26
27
                                                  26
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 27 of 42 Page ID #:27




 1
             77.    As a result, Plaintiff, the California Subclass, and the general public are

 2    entitled to injunctive and equitable relief, restitution, and an order for the
 3
      disgorgement of the funds by which Defendant was unjustly enriched.
 4

 5           78.    Pursuant to Cal. Bus. & Prof. Code § 17535, Plaintiff, on behalf of

 6    himself and the California Subclass, seeks an order enjoining Defendant from
 7
      continuing to engage in deceptive business practices, false advertising, and any other
 8

 9    act prohibited by law, including those set forth in this Complaint.

10                                       COUNT III
11                        California’s Consumer Legal Remedies Act
                           Cal. Civ. Code § 1750 et seq. (“CLRA”)
12                          (On Behalf of the California Subclass)
13
             79.    Plaintiffs reallege and incorporate by reference paragraphs 1 through
14

15    53 as if fully set forth herein.

16           80.    Plaintiff Good brings this claim individually and on behalf of the
17
      members of the proposed California Subclass against Defendant.
18
19           81.    The CLRA prohibits deceptive practices in connection with the conduct
20    of a business that provides goods, property, or services primarily for personal,
21
      family, or household purposes.
22

23           82.    Defendant’s false and misleading labeling and other policies, acts, and
24    practices were designed to, and did, induce the purchase and use of the Products for
25

26
27
                                                 27
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 28 of 42 Page ID #:28




 1
      personal, family, or household purposes by Plaintiff and California Subclass

 2    Members, and violated and continue to violate the following sections of the CLRA:
 3
                  a. § 1770(a)(5): representing that goods have characteristics, uses, or
 4                   benefits which they do not have;
 5
                  b. § 1770(a)(7): representing that goods are of a particular standard,
 6                   quality, or grade if they are of another;
 7
                  c. § 1770(a)(9): advertising goods with intent not to sell them as
 8                   advertised; and
 9
                  d. § 1770(a)(16): representing the subject of a transaction has been
10                   supplied in accordance with a previous representation when it has not.
11
            83.      Defendant profited from the sale of the falsely, deceptively, and
12

13    unlawfully advertised Products to unwary consumers.

14          84.      Defendant’s wrongful business practices constituted, and constitute, a
15
      continuing course of conduct in violation of the CLRA.
16

17          85.      Pursuant to the provisions of Cal. Civ. Code § 1782(a), Plaintiff will
18    provide a letter to Defendant concurrently with the filing of this Class Action
19
      Complaint or shortly thereafter with notice of its alleged violations of the CLRA,
20

21    demanding that Defendant correct such violations, and providing it with the
22    opportunity to correct its business practices. If Defendant does not thereafter correct
23
      its business practices, Plaintiff will amend (or seek leave to amend) the complaint to
24

25    add claims for monetary relief, including restitution and actual damages under the
26    Consumers Legal Remedies Act.
27
                                                28
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 29 of 42 Page ID #:29




 1
             86.    Pursuant to California Civil Code § 1780, Plaintiff seeks injunctive

 2    relief, his reasonable attorney fees and costs, and any other relief that the Court
 3
      deems proper.
 4

 5                                        COUNT IV
                                Breach of Express Warranties
 6                                Cal. Com. Code § 2313(1)
 7                           (On Behalf of the California Subclass)

 8           87.    Plaintiffs reallege and incorporate by reference paragraphs 1 through
 9
      53 as if fully set forth herein.
10

11           88.    Plaintiff Good brings this claim individually and on behalf of the

12    members of the proposed California Subclass against Defendant.
13
             89.    Through the Products’ labels and advertising, Defendant made
14

15    affirmations of fact or promises, or description of goods, described above, which

16    were “part of the basis of the bargain,” in that Plaintiff and the California Subclass
17
      purchased the Products in reasonable reliance on those statements. Cal. Com. Code
18
19    § 2313(1).
20           90.    Defendant breached the express warranties by selling Products that do
21
      not and cannot provide the promised benefits and moreover by selling Products that
22

23    are illegally labeled as dietary supplements with illegal delivery instructions.
24           91.    Plaintiff and the California Subclass Members would not have
25
      purchased the Products had they known the true nature of the Products’ ingredients
26
27
                                                29
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 30 of 42 Page ID #:30




 1
      and what the Products contained and moreover that the Products were illegally

 2    labeled with illegal delivery instructions.
 3
            92.    That breach actually and proximately caused injury in the form of the
 4

 5    lost purchase price that Plaintiff and California Subclass members paid for the

 6    Products.
 7
            93.    Furthermore, Defendant had actual knowledge of the defect in the
 8

 9    Products purchased by Plaintiff, as well as the Products purchased by other members

10    of the Class, because it had actual knowledge of the nature, ingredients and qualities
11
      of the ingredients in its Products by virtue of its own Products’ testing and it knows
12

13    that the affirmations and representations it makes concerning the nature, benefits,

14    ingredients and quantities on the Products’ labeling and Defendant’s website and
15
      advertising is false. Defendant also has actual knowledge of the defect because it
16

17    received the FDA’s warning letter.
18          94.    As a result of Defendant’s breach of warranty, Plaintiff and California
19
      Subclass Members have been damaged in the amount of the purchase price of the
20

21    Products and any consequential damages resulting from the purchases.
22    //
23
      //
24

25    //
26    //
27
                                                30
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 31 of 42 Page ID #:31




 1
                                         COUNT V
                       Breach of Implied Warranty of Merchantability
 2                                 Cal. Com. Code § 2314
 3                         (On Behalf of the California Subclass)

 4          95.    Plaintiffs reallege and incorporate by reference paragraphs 1-53 as if
 5
      fully set forth herein.
 6

 7          96.    Plaintiff Good brings this claim individually and on behalf of the

 8    members of the proposed California Subclass against Defendant.
 9
            97.    Defendant, through its acts and omissions set forth herein, in the sale,
10

11    marketing, and promotion of the Products, made representations to Plaintiff and the

12    California Subclass that, among other things, the Products were labeled as legal
13
      dietary supplements with legal delivery instructions.
14

15          98.    Plaintiff and the California Subclass bought the Products manufactured,

16    advertised, and sold by Defendant, as described herein.
17
            99.    Defendant is a merchant with respect to the goods of this kind which
18
19    were sold to Plaintiff and the California Subclass Members, and there was, in the
20    sale to Plaintiff and other consumers, an implied warranty that those goods were
21
      merchantable.
22

23          100. However, Defendant breached that implied warranty in that the
24    Products provide no benefits, as set forth in detail herein.
25

26
27
                                                31
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 32 of 42 Page ID #:32




 1
             101. As an actual and proximate result of Defendant’s conduct, Plaintiff and

 2    the California Subclass did not receive goods as impliedly warranted by Defendant
 3
      to be merchantable in that they did not conform to promises and affirmations made
 4

 5    on the container or label of the goods nor are they fit for their ordinary purpose of

 6    providing the benefits as promised.
 7
             102. Plaintiff and the California Subclass have sustained damages as a
 8

 9    proximate result of the foregoing breach of implied warranty in the amount of the

10    Products’ purchase prices.
11
                                          COUNT VI
12                              Breach of Express Warranties
13                             Ariz. Rev. Stat. § 47-2313, et seq.
                              (On Behalf of the Arizona Subclass)
14

15           103. Plaintiffs reallege and incorporate by reference paragraphs 1 through

16    53 as if fully set forth herein.
17
             104. Plaintiff Fausett brings this claim individually and on behalf of the
18
19    members of the proposed Arizona Subclass against Defendant.
20           105. Through the Products’ labels and advertising, Defendant made
21
      affirmations of fact or promises, or description of goods, described above, which
22

23    were “part of the basis of the bargain,” in that Plaintiff and the Arizona Subclass
24    purchased the Products in reasonable reliance on those statements. Ariz. Rev. Stat.
25
      § 47-2313(A).
26
27
                                               32
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 33 of 42 Page ID #:33




 1
            106. Defendant breached the express warranties by selling Products that do

 2    not and cannot provide the promised benefits and moreover by selling Products that
 3
      are illegally labeled as dietary supplements with illegal delivery instructions.
 4

 5          107. Plaintiff and the Arizona Subclass Members would not have purchased

 6    the Products had they known the true nature of the Products’ ingredients and what
 7
      the Products contained and moreover that the Products were illegally labeled with
 8

 9    illegal delivery instructions.

10          108. That breach actually and proximately caused injury in the form of the
11
      lost purchase price that Plaintiff and Arizona Subclass members paid for the
12

13    Products.

14          109. Furthermore, Defendant had actual knowledge of the defect in the
15
      Products purchased by Plaintiff, as well as the Products purchased by other members
16

17    of the Arizona Subclass, because it had actual knowledge of the nature, ingredients
18    and qualities of the ingredients in its Products by virtue of its own Products’ testing
19
      and it knows that the affirmations and representations it makes concerning the
20

21    nature, benefits, ingredients and quantities on the Products’ labeling and Defendant’s
22    website and advertising is false. Defendant also has actual knowledge of the defect
23
      because it received the FDA’s warning letter.
24

25

26
27
                                                33
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 34 of 42 Page ID #:34




 1
            110. As a result of Defendant’s breach of warranty, Plaintiff and Arizona

 2    Subclass Members have been damaged in the amount of the purchase price of the
 3
      Products and any consequential damages resulting from the purchases.
 4

 5                                      COUNT VII
                       Breach of Implied Warranty of Merchantability
 6                            Ariz. Rev. Stat. § 47-2314, et seq.
 7                          (On Behalf of the Arizona Subclass)

 8          111. Plaintiffs reallege and incorporate by reference paragraphs 1-53 as if
 9
      fully set forth herein.
10

11          112. Plaintiff Fausett brings this claim individually and on behalf of the

12    members of the proposed Arizona Subclass against Defendant.
13
            113. Defendant, through its acts and omissions set forth herein, in the sale,
14

15    marketing, and promotion of the Products, made representations to Plaintiff and the

16    Arizona Subclass that, among other things, that the Products were labeled as legal
17
      dietary supplements with legal delivery instructions.
18
19          114. Plaintiff and the Arizona Subclass bought the Products manufactured,
20    advertised, and sold by Defendant, as described herein.
21
            115. Defendant is a merchant with respect to the goods of this kind which
22

23    were sold to Plaintiff and the Arizona Subclass, and there was, in the sale to Plaintiff
24    and other consumers, an implied warranty that those goods were merchantable.
25

26
27
                                                34
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 35 of 42 Page ID #:35




 1
            116. However, Defendant breached that implied warranty in that the

 2    Products provide no benefits, as set forth in detail herein, and more the Products are
 3
      actually labeled as illegal dietary supplements with illegal delivery instructions.
 4

 5          117. As an actual and proximate result of Defendant’s conduct, Plaintiff and

 6    the Arizona Subclass did not receive goods as impliedly warranted by Defendant to
 7
      be merchantable in that they did not conform to promises and affirmations made on
 8

 9    the container or label of the goods nor are they fit for their ordinary purpose of

10    providing the benefits as promised.
11
            118. Plaintiff and the Arizona Subclass have sustained damages as a
12

13    proximate result of the foregoing breach of implied warranty in the amount of the

14    Products’ purchase prices.
15
                                         COUNT VIII
16                        Violation of Arizona Consumer Fraud Act,
17                             Ariz. Rev. Stat. § 44-1521, et seq.
                             (On behalf of the Arizona Subclass)
18
19          119. Plaintiffs reallege and incorporate by reference paragraphs 1-53 as if
20    fully set forth herein.
21
            120. Plaintiff Fausett brings this claim individually and on behalf of the
22

23    members of the proposed Arizona Subclass against Defendant.
24

25

26
27
                                                35
28
                                   CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 36 of 42 Page ID #:36




 1
            121. The Arizona Consumer Fraud Act (“ACFA”), Ariz. Rev. Stat. § 44-

 2    1521, et seq. was in full force and effect during the relevant time period applicable
 3
      to this Complaint.
 4

 5          122. Plaintiff and the Arizona Subclass are consumers within the meaning

 6    of the ACFA given that Defendant’s business activities involve trade or commerce,
 7
      are addressed to the market generally, and otherwise implicate consumer protection
 8

 9    concerns.

10          123. Defendant’s CBD Products are merchandise within the meaning of the
11
      Act, and Defendant is engaged in trade or commerce within the meaning of the
12

13    ACFA.

14          124. The ACFA states, in relevant part, as follows:
15
                   The act, use or employment by any person of any deception,
16                 deceptive act or practice, fraud, false pretense, false promise,
17                 misrepresentation, or concealment, suppression or omission of
                   any material fact with intent that others rely upon such
18                 concealment, suppression or omission, in connection with the
19                 sale or advertisement of any merchandise whether or not any
                   person has in fact been misled, deceived or damaged thereby,
20                 is declared to be an unlawful practice.
21
            125. When Defendant developed, manufactured, marketed, and sold the
22

23    CBD Products, it was involved in the conduct of trade and commerce under the
24    ACFA.
25

26
27
                                               36
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 37 of 42 Page ID #:37




 1
            126. As alleged herein, the advertisements, labeling, policies, acts, and

 2    practices of Defendant relating to the CBD Products misled consumers acting
 3
      reasonably as to the nature, ingredients and effectiveness of the CBD Products, and
 4

 5    moreover, that the CBD Products were legal dietary supplements with legal delivery

 6    instructions when, in fact, they were not.
 7
            127. Defendant concealed its knowledge of the true nature, ingredients and
 8

 9    effectiveness from consumers like Plaintiff and the Arizona Subclass Members and

10    instead sold the misrepresented CBD Products as legal dietary supplements with
11
      legal delivery instructions for normal use.
12

13          128. Defendant’s       intentional        misrepresentations,   omissions   and

14    concealments of material fact constitute unfair and/or deceptive practices in
15
      violation of the ACFA. Specifically, Defendant violated the ACFA when it sold the
16

17    misrepresented CBD Products as illegal dietary supplements with illegal delivery
18    instructions.
19
            129. Defendant’s deceptive practices including, but not limited to, the
20

21    marketing of the CBD Products, were designed to induce Plaintiff and the Arizona
22    Subclass members to purchase the CBD Products.
23
            130. Plaintiff suffered injury in fact as a result of Defendant’s actions as set
24

25    forth herein because she purchased the Products in reliance on Defendant’s false and
26    misleading labeling claims that the Products, among other things, contained the
27
                                                 37
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 38 of 42 Page ID #:38




 1
      ingredients stated on the Products’ labeling and moreover that the Products were

 2    legal dietary supplements with legal delivery instructions as claimed on the
 3
      Products’ labeling and Defendant’s website.
 4

 5          131. Defendant’s business practices as alleged herein constitute deceptive,

 6    untrue, and misleading advertising pursuant to the ACFA because Defendant has
 7
      advertised the Products in a manner that is untrue and misleading, which Defendant
 8

 9    knew or reasonably should have known, and omitted material information from its

10    advertising.
11
            132. Defendant profited from its sale of the falsely and deceptively
12

13    advertised the CBD Products to unwary consumers.

14          133. Had Defendant disclosed the true nature and quality of the CBD
15
      Products, Plaintiff and the Arizona Subclass Members would not have purchased the
16

17    CBD Products.
18          134. Defendant continues to violate the ACFA through its repeated and
19
      continued misrepresentations.
20

21          135. As a direct and proximate result of Defendant’s unfair acts or practices
22    alleged herein, Plaintiff and Arizona Subclass members were damaged in the amount
23
      of the purchase price of the Products and any consequential damages resulting from
24

25    the purchases.
26
27
                                              38
28
                                CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 39 of 42 Page ID #:39




 1
                                         COUNT IX
                 Declaratory Relief Under the Declaratory Judgment Act
 2                        (On Behalf of the Nationwide Class or,
 3            Alternatively, the California Subclass and/or Arizona Subclass)

 4          136. Plaintiffs reallege and incorporate by reference paragraphs 1-53 as if
 5
      fully set forth herein.
 6

 7          137. Plaintiffs Good and Fausett bring this cause of action on behalf of the

 8    Nationwide Class and/or the California Subclass and/or Arizona Subclass.
 9
            138. Declaratory relief is intended to minimize “the danger of avoidable loss
10

11    and unnecessary accrual of damages.” 10B Charles Alan Wright, Arthur R. Miller

12    & Mary Kay Kane, Federal Practice and Procedure § 2751 (3d ed. 1998).
13
            139. Pursuant to 28 U.S.C. § 2201, et seq., there is an actual controversy
14

15    between Defendant and Plaintiffs concerning whether:

16              a. Defendant has misrepresented the nature, ingredients and effectiveness
17                 of the Products; and
18              b. Defendant knew or should have known of the misrepresentations
19                 regarding the efficacy of the Products.
20          140. Pursuant to 28 U.S.C. § 2201, the Court may “declare the rights and
21
      legal relations of any interested party seeking such declaration, whether or not
22

23    further relief is or could be sought.”
24          141. Despite findings which have proven Defendant’s representations false,
25
      Defendant continues to represent the nature, ingredients and effectiveness of the
26
27
                                               39
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 40 of 42 Page ID #:40




 1
      Products, specifically labeling the Products as illegal “dietary supplements” with

 2    illegal delivery instructions and has otherwise failed to correct those
 3
      misrepresentations.
 4

 5          142. Accordingly,       based   on    Defendant’s    repeated    and   continued

 6    misrepresentations, Plaintiffs seek a declaration that Defendant has misrepresented
 7
      the nature, ingredients and effectiveness of the Products and that its actions are
 8

 9    unlawful.

10          143. The declaratory relief requested herein will generate common answers
11
      that will settle the controversy related to the misrepresented labeling of the Products.
12

13    There is an economy to resolving these issues as they have the potential to eliminate

14    the need for continued and repeated litigation.
15
                                    PRAYER FOR RELIEF
16

17          WHEREFORE, Plaintiffs pray that this case be certified and maintained as a
18    class action and for judgment to be entered against Defendant as follows:
19
            A.     Enter an order certifying the proposed Class (and subclasses, if
20                 applicable), designating Plaintiffs as the class representatives, and
21                 designating the undersigned as class counsel;
22          B.     Enter an order awarding Plaintiffs and the class members their actual
23                 damages, treble damages, and/or any other form of monetary relief
                   provided by law, except that no monetary relief is presently sought for
24                 violations of the Consumers Legal Remedies Act;
25
            C.     Declare that Defendant is financially responsible for notifying all Class
26                 members of the problems with the Products;
27
                                                 40
28
                                  CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 41 of 42 Page ID #:41




 1
            D.    Declare that Defendant must disgorge, for the benefit of the Class, all
 2                or part of the ill-gotten profits it received from the sale of the Products,
 3                or order Defendant to make full restitution to Plaintiffs and the
                  members of the Class, except that no monetary relief is presently sought
 4                for violations of the Consumers Legal Remedies Act;
 5
            E.    Defendant shall audit and reassess all prior customer claims regarding
 6                the Products, including claims previously denied in whole or in part;
 7
            F.    An order awarding Plaintiffs and the classes pre-judgment and post-
 8                judgment interest as allowed under the law;
 9
            G.    For reasonable attorneys’ fees and reimbursement of all costs for the
10                prosecution of this action, including expert witness fees; and
11
            H.    For such other and further relief as this Court deems just and
12                appropriate.
13                                   JURY DEMAND

14          Plaintiffs hereby demand a trial by jury on all issues so triable.
15
      Dated: December 5, 2019                              Respectfully Submitted,
16

17                                                    By: /s/ Jonathan Shub
                                                          Jonathan Shub (CA Bar
18                                                        #237708)
19                                                        Kevin Laukaitis*
                                                          KOHN, SWIFT & GRAF,
20                                                        P.C.
21                                                        1600 Market Street, Suite 2500
                                                          Philadelphia, PA 19103
22                                                        Tel: 215-238-1700
23                                                        jshub@kohnswift.com
                                                          klaukaitis@kohnswift.com
24

25                                                         Nick Suciu III*
                                                           BARBAT, MANSOUR &
26                                                         SUCIU PLLC
27
                                                41
28
                                 CLASS ACTION COMPLAINT
     Case 2:19-cv-10318-GW-AFM Document 1 Filed 12/05/19 Page 42 of 42 Page ID #:42




 1
                                                    1644 Bracken Rd.
                                                    Bloomfield Hills, Michigan
 2                                                  48302
 3                                                  Tel: 313-303-3472
                                                    nicksuciu@bmslawyers.com
 4

 5                                                  Gregory F. Coleman*
                                                    Rachel Soffin*
 6                                                  GREG COLEMAN LAW PC
 7                                                  First Tennessee Plaza
                                                    800 S. Gay Street, Suite 1100
 8                                                  Knoxville, Tennessee 37929
 9                                                  Tel: 865-247-0080
                                                    greg@gregcolemanlaw.com
10                                                  rachel@gregcolemanlaw.com
11
                                                    *Pro Hac Vice Application
12                                                  Forthcoming
13
                                                    Counsel For Plaintiff
14                                                  And The Class
15

16

17

18
19

20

21

22

23

24

25

26
27
                                           42
28
                              CLASS ACTION COMPLAINT
